IN RE: ADOPTION/GUARDIANSHIP                                                                            *       IN THE
                 OF C.E.
                                                                                                                         *       COURT OF APPEALS

                                                                                                                         *      OF MARYLAND
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document " authentic.                                          *      No. 77

                                                2018-12-04 15:22-05:00
                                                                                                                         *      September Term, 2017


Suzanne C. Johnson, Acting Clerk
                                                                                                CORRECTED
                                                                                                  ORDER

                                     WHEREAS, this case having been argued before this Court on June 1, 2018 and

                 thereafter an Opinion having been filed on August 13, 2018, and


                                     WHEREAS, the Court having considered the motions for reconsideration and the

                 answers filed thereto, in the above entitled case, it is this 3rd day of December, 2018,


                                     ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring,

                 that the motions be, and they are hereby, granted, and it is further


                                     ORDERED, that the opinion in this case filed on August 13, 2018, be, and it is hereby

                 withdrawn, and it is further


                                     ORDERED, that supplemental briefing and reargument be scheduled on the following

                 additional issue set forth below:


                                                          1. Whether the parental rights of both parents must be terminated in order to
                                                             grant guardianship under F.L. §§ 5-323(b) and 5-325(a)(1), whether the
                                                             termination of the parental rights of only one parent is required.

                                                                                  a. See F.L. § 5-323(b), stating “a parent is unfit . . .” and F.L. § 5-
                                                                                     325(a)(1), stating “terminating a parent’s duties . . .”


                 and it is further
        ORDERED, that the appellants’ supplemental brief(s) shall be filed on or before January

14, 2019, and the appellees’ supplemental brief(s) shall be filed on or before February 13, 2019,

and it is further


        ORDERED, that the case shall be set for reargument during the March Session of Court.




                                                            /s/ Mary Ellen Barbera
                                                                    Chief Judge




*Judge Watts concurs and dissents.
       Concurrence and Dissent by Watts, J.

       Respectfully, I concur with and dissent from the Court’s order. I agree that the

opinion issued on August 13, 2018, should be recalled, but I dissent from the Court’s order

authorizing supplemental briefing and reargument in this case. I concur with the recalling

of the opinion because the authorization of the termination of Mother’s parental rights in

the opinion was, in a word, erroneous.1         Although the parties, in the motions for

reconsideration and responses, mainly focused on the issue of whether a juvenile court may

terminate the parental rights of only one parent (C.D., C.E.’s Mother (“Mother”)) and not

the other (H.E., C.E.’s father (“Father”)), and the Court has ordered supplemental briefing

on the issue, as I see it, the real question is whether it was proper for this Court to have

determined that Mother’s parental rights should have been terminated in the first instance

when that issue was neither briefed nor raised in a petition for a writ of certiorari.

       In this case, the Baltimore City Department of Social Services filed a petition for

guardianship with the right to consent to adoption as to the child, C.E. The Circuit Court

for Baltimore City denied the petition for guardianship, finding that there was clear and

convincing evidence that Mother was unfit, but that there was a preponderance of the

evidence that Father was unfit. Because it denied the petition for guardianship, the juvenile

court did not terminate either Mother’s or Father’s parental rights.


       1
        In my view, the opinion issued on August 13, 2018, should also be recalled because
affirming the juvenile court’s order with respect to its decision declining to terminate
Father’s parental rights was erroneous. Consistent with my dissent to the opinion issued
on August 13, 2018, I would have concluded that it was an abuse of discretion for the
juvenile court to decline to terminate the parental rights of Father, and I would have vacated
the judgment of the juvenile court and remanded for a new hearing on this matter.
       C.E., Mother, and the Department noted an appeal, but Father did not. While this

case was pending the Court of Special Appeals, C.E. petitioned for a writ of certiorari,

raising the following three issues:

              1. Whether a CINA child has a protected interest in achieving a timely
       permanency plan of adoption that transcends his parents’ right to raise him,
       where the three [] year old child has resided in the same relatives’ home since
       birth and where the trial court found, by clear and convincing evidence, that
       reunification is “unachievable ..... in the foreseeable future”?

             2. Whether it is error of law for a court to change a CINA child’s
       permanency plan in a Guardianship proceeding conducted pursuant to FL §[
       ]5-323?

              3. Whether the court’s application of its findings of exceptional
       circumstances to justify custody and guardianship to relatives instead of
       using the exceptional circumstances to support a grant of guardianship, was
       an error of law in contravention of the statute’s clear preference for adoption
       over custody and guardianship?

(Ellipsis in original). The Department also petitioned for a writ of certiorari, raising the

following two issues:

              1. Did the juvenile court err when it failed to find that [Father]
       was unfit to remain C.E.’s legal father in light of its finding, by clear and
       convincing evidence, that there was no likelihood that [Father] would ever
       be able to safely care for C.E.?

             2. Did the juvenile court err as a matter of law in its exceptional
       circumstances analysis, by elevating an incidental “parental” relationship
       over C.E.’s best interests in achieving the permanence afforded by adoption?

(Emphasis added). Neither Mother nor Father petitioned for a writ of certiorari. We

granted C.E.’s and the Department’s petitions for a writ of certiorari.

       None of the five questions presented in C.E.’s and the Department’s petitions for a

writ of certiorari mentioned Mother, much less concerned any issue regarding the juvenile



                                            -2-
court’s failure to terminate Mother’s parental rights despite its determination that Mother

was unfit. The only issue regarding fitness and the juvenile court’s failure to terminate

parental rights involved Father, not Mother. In other words, as C.E. points out in his motion

for reconsideration, “[t]he termination of one parent’s rights but not the other was not

contemplated in the questions certified by this Court for appeal, not argued or briefed by

counsel, or addressed in this Court’s opinion.”

       Consistent with C.E.’s and the Department’s petitions, in their briefs, none of the

parties addressed whether the juvenile court erred or abused its discretion in failing to

terminate Mother’s parental rights. Instead, the parties addressed whether the juvenile

court erred in not finding Father unfit by clear and convincing evidence. C.E. and the

Department contended that the juvenile court erred in not finding Father unfit, while he

and Mother argued that the juvenile court did not err.

       Despite the absence of any issue in the petitions or briefs as to whether the juvenile

court abused its discretion in not terminating Mother’s parental rights, this Court held, as

it put it, “that the juvenile court acted within its discretion to deny the Department’s petition

to terminate Father’s parental rights[,]” and that “the juvenile court abused its discretion to

grant the Department’s TPR petition as to Mother[.]” In re Adoption/Guardianship of C.E.,

460 Md. 572, 578-79, 191 A.3d 404, 408 (2018).

       This Court generally does not address issues that were either unbriefed or not raised

in a petition for a writ of certiorari or cross-petition. Yet, in C.E., this Court addressed an

issue that was both unbriefed and not raised in a petition for a writ of certiorari or cross-

petition. I have been unable to find any other case in which we have done so.


                                              -3-
       In addition to being unprecedented, this Court’s decision to reach the unbriefed issue

was unfair to Mother. Writing for a unanimous Court just a few months ago, Judge Glenn

T. Harrell, Jr. declined to reach an issue that one party had not raised in his petition for a

writ of certiorari and brief, and that, accordingly, the opposing party “had no opportunity

to research or respond appropriately to[.]” Donlon v. Montgomery Cty. Pub. Sch., 460

Md. 62, 102 n.31, 188 A.3d 949, 972 n.31 (2018). Similarly, here, given that none of the

petitions for a writ of certiorari or briefs addressed whether the juvenile court should have

terminated Mother’s parental rights, she lacked notice of, and the opportunity to challenge,

such an outcome before this Court issued its opinion.

       Significantly, in the Majority Opinion in C.E., this Court did not mention the

circumstance that the briefs and petitions did not address whether the juvenile court should

have terminated Mother’s parental rights—i.e., this Court did not advise that it sua sponte

determined the issue. And, this Court did not identify any reason for reaching the issue of

the termination of Mother’s parental rights, when the issue was not before the Court.

       The Court’s act in directing the termination Mother’s parental rights was also unfair

to Mother because she had no opportunity appeal the juvenile court’s finding that she was

unfit. “[A] party may not appeal from a judgment wholly in its favor.” Rodriguez v.

Cooper, 458 Md. 425, 441, 182 A.3d 853, 863 (2018) (cleaned up). In other words, “only

a party aggrieved by a court’s judgment may take an appeal[.]” Harford Cty. v. Saks Fifth

Ave. Distribution Co., 399 Md. 73, 89 n.15, 923 A.2d 1, 10 n.15 (2007) (cleaned up).

       Where a local department of social services files a petition for guardianship with the

right to consent to adoption, and where the child’s living parent or parents have not


                                            -4-
consented to guardianship, a juvenile court has only two options: grant the petition (and

terminate both parents’ rights), or deny the petition (and refrain from terminating both

parents’ rights). In other words, strictly speaking, the juvenile court’s judgment is

comprised only of the grant, or the denial, of the petition for guardianship. Where a

juvenile court denies a petition for guardianship, the juvenile court’s judgment is wholly

in the parents’ favor—even if the juvenile court finds that one parent is unfit. The juvenile

court’s finding of unfitness does not constitute a “judgment” from which the parent may

appeal. As such, I agree with the portion of the Court’s order withdrawing the opinion

issued on August 13, 2018.

       I dissent, however, from the portion of the Court’s order scheduling supplemental

briefing and rehearing. Here, all four of the parties in their motions for reconsideration and

responses now expressly agree that the juvenile court lacks the authority to terminate only

Mother’s parental rights and not Father’s. Therefore, it is unnecessary to order the parties

to brief the issue, particularly when the termination of Mother’s parental rights was done

in the first instance without notice, the opportunity for her to be heard, and the ability for

her to appeal the finding of unfitness. In this case, in its motion for reconsideration, the

Department advised that “the guardianship statute provides no mechanism for terminating

the rights of only one parent[.]” In his motion for reconsideration, C.E. states that “the

guardianship statute does not permit the termination of one parent’s rights but not the other

parent’s rights.” In her motion for reconsideration, Mother states that she “has found no

reported cases in Maryland in which parental rights were terminated as to one biological

parent but not the other biological parent.” And, in his response, Father states that he


                                            -5-
“agrees that there is no statutory authority in a proceeding involving Guardianship with the

Right to Consent to Adoption or Long-term Care Short of Adoption for the court to

terminate one parent’s rights and not the other’s.” With the four parties in agreement that

the juvenile court does not have the authority to terminate one parent’s parental rights and

not the other’s in response to a petition for guardianship, this Court now orders

supplemental briefing and reargument on an issue that it created by sua sponte authorizing

the termination of Mother’s parental rights without notice, an opportunity to be heard, or

the opportunity to appeal the determination of unfitness. Under these circumstances,

supplemental briefing and reargument are unwarranted. It is time to put an end to the

unfortunate circumstances that have plagued this case.

       For the above reasons, respectfully, I concur and dissent.




                                           -6-